    Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 1 of 22 PageID #:591




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 KRISTINA DRAKE, JOSEPH BORUCKI,
 JOSHUA LEISNER, and AUSTIN LYSY
 Individually, and on Behalf of All Others
 Similarly Situated,

                         Plaintiffs,                  Case No. 20 C 1574

          v.                                          Magistrate Judge Sunil R. Harjani

 CHOP HOSPITALITY LLC d/b/a
 CHICAGO CHOP HOUSE, MATTHEW
 McCAHILL, PHILIP MARTIN, PETER
 HODO, ADAM WILL, and JAMES
 LAWRENCE,

                         Defendants.

                           MEMORANDUM OPINION AND ORDER

          Plaintiffs, current or former tipped employees who work or worked as servers and

bartenders at the Chicago Chop House restaurant during some or all of November 2017 through

the present, allege that the restaurant utilizes an invalid tip pool to pay servers and bartenders at

an improperly low regular rate of pay. The parties have consented to this Court’s jurisdiction, and

currently pending before the Court is Defendants’ Rule 12(b)(6) Motion to Dismiss Plaintiffs’

Amended Complaint [34] on res judicata grounds. For the reasons set forth below, the motion is

denied.

                                          BACKGROUND

          In reviewing the sufficiency of a complaint for purposes of a motion to dismiss, the Court

“construe[s] it in the light most favorable to the nonmoving party, accept[s] well-pleaded facts as

true, and draw[s] all inferences in [the nonmoving party’s] favor.” Bell v. City of Chicago, 835

F.3d 736, 738 (7th Cir 2016) (quoting Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th
     Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 2 of 22 PageID #:592




Cir. 2010)). It is also proper for the Court to “consider, in addition to the allegations set forth in

the complaint itself, documents that are attached to the complaint, documents that are central to

the complaint and are referred to in it, and information that is properly subject to judicial notice.”

Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013). The Court takes judicial notice of the

documents from a previous lawsuit filed in this district because they form the basis for Defendants’

motion to dismiss: Leisner, et al. v. Chop Hospitality, LLC, et al., Case No. 18-cv-4612 (N.D. Ill.)

(hereinafter the “Leisner Action”). See Fed. R. Evid. 201(b); Daniel v. Cook Cty., 833 F.3d 728,

742 (7th Cir. 2016) (“Courts routinely take judicial notice of the actions of other courts or the

contents of filings in other courts.”); Fletcher v. Menard Corr. Ctr., 623 F.3d 1172, 1173 (7th Cir.

2010) (courts may “take judicial notice of prior proceedings in a case involving the same litigant.”).

A.     The Current Drake Action

       The instant action was filed on March 3, 2020. Named Plaintiffs Kristina Drake, Joseph

Borucki, Joshua Leisner, and Austin Lysy seek compensation for themselves and a class of current

and former servers and bartenders based on allegations that Defendants Chop Hospitality LLC

(“Hospitality”), Matthew McCahill, Philip Martin, Peter Hodo, Adam Will, and James Lawrence

operated a mandatory tip pool that does not comply with the tip credit provisions of the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), the Illinois Minimum Wage Law, 820 ILCS

105/1, et seq. (“IMWL”), the Illinois Wage Payment and Collection Act, (“IWPCA”), 820 ILCS

115/1, et seq., and the Chicago Minimum Wage and Paid Sick Leave Ordinance, Chicago, Illinois,

Municipal Code § 1-24-010, et seq. (“Chicago Wage Ordinance”) (hereinafter the “Drake

Action”). In particular, Plaintiffs allege that Defendants kept money from the tip pool for

themselves while claiming the money was going to food runners for one or two pay periods and

then, for the next seven or eight months, illegally used tip pool money to pay a general manager.



                                                  2
     Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 3 of 22 PageID #:593




Additionally, Defendants are accused of illegally deducting more money from Plaintiffs’ tips than

was necessary to pay their credit card fees. Defendant Hospitality purchased the Chicago Chop

House restaurant in mid-November 2017 and McCahill, Martin, Hodo, Will, and Lawrence (the

“McCahill Group”) are the owners of Hospitality.

B.      The Prior Leisner Action

        Prior to this suit, on June 14, 2018, Named Plaintiffs Joshua Leisner, Georgia Euring III,

and Christina Callahan filed a one-count collective action complaint in the Northern District of

Illinois against Chicago Chop House, Inc. (“CCHI”), Doris Siemen, Charles Patel, and

Bharathbhai Patel as well as Hospitality and McCahill on behalf of servers and bartenders at the

Chicago Chop House restaurant alleging a violation of the FLSA related to the restaurant’s tip

pool. Leisner Action, Doc. 1. 1 Specifically, the claims in the Leisner Action accused Chicago

Chop House Inc. and the Patels of keeping money from the tip pool for themselves while claiming

the money was going to food runners. Subsequently, the Leisner plaintiffs amended their pleading

on July 24, 2018 and August 30, 2018, adding Manuel Rivas, a busser, as a Named Plaintiff and

adding additional claims under the IMWL, the IWPCA, and the Chicago Wage Ordinance. Id.,

Docs. 11, 31. Charles Patel and Bharathbhai Patel (the “Patels”) owned CCHI, which operated

the Chicago Chop House restaurant until mid-November 2017, when the restaurant was sold to

Hospitality. Siemen was the General Manager of the restaurant pre and post-sale for a period of

time.

        On September 11, 2018, Defendants Hospitality, McCahill, and Siemen filed a motion to

compel arbitration. Leisner Action, Doc. 38. On December 6, 2018, District Judge Bucklo granted


1
        The Leisner Action was originally assigned to District Judge Elaine E. Bucklo and Magistrate Judge
Daniel G. Martin. Thereafter, Magistrate Judge Martin passed away on October 11, 2018, and when Judge
Bucklo referred the matter to a magistrate judge for a settlement conference on March 27, 2019, the
undersigned magistrate judge took over the case.

                                                    3
    Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 4 of 22 PageID #:594




the motion to compel arbitration as to all claims brought by or on behalf of plaintiffs who signed

the arbitration agreements and denied the motion as to all claims brought by or on behalf of

plaintiffs who did not sign that agreement. 2 Id., Docs. 68, 69. Thereafter, Hospitality and McCahill

did not participate in the Leisner Action. Id., Doc. 131 at 3, ¶ 12. Siemen remained in the case

only for any liability she may have had for events prior to the sale of the restaurant in mid-

November 2017. Id., Doc. 120 at 3.

        On December 13, 2018, the Judge Bucklo granted Plaintiffs’ motion to conditionally

certify a collective action and facilitate notice pursuant to 29 U.S.C. § 216(b). Leisner Action, Doc.

72. Twenty-four individuals opted in, creating a total class of 27 plaintiffs. Plaintiffs did not move

to certify a class under the IMWL, the IWPCA, or the Chicago Wage Ordinance. On March 27,

2019, Judge Bucklo referred the case to the undersigned magistrate judge to conduct a settlement

conference. Id., Docs. 90, 92. 3

        At a settlement conference before this Court on December 16, 2019, Named Plaintiffs

Euring, Callahan and Rivas and Defendants CCHI, Charles Patel, Bharathbhai Patel, and Doris

Siemen agreed to settle all claims accruing from the start of the relevant statutes of limitations

periods through sale of the restaurant in mid-November 2017. Leisner Action, Docs. 127, 130, 131

at 3, ¶ 10. Two days later in a minute entry, this Court noted that that the parties at the settlement




2
        Plaintiffs point out that they did not object to the motion to compel arbitration to the extent it
covered claims that accrued after the sale of the restaurant. The order compelling arbitration found that “all
claims against Hospitality brought by or on behalf of plaintiffs who signed arbitration agreements with
Hospitality are subject to arbitration. This is true even of these plaintiffs’ claims that accrued prior to
Hospitality’s acquisition of the restaurant.” Leisner Action, Doc. 69 at 3. Judge Bucklo also held that claims
brought by or on behalf of putative plaintiffs who did not sign the arbitration agreement could proceed in
the Leisner Action, including claims accruing after Hospitality’s acquisition of the restaurant. Id. at 4.
3
        On September 16, 2019, the Leisner Action was reassigned to District Judge Steven C. Seeger.
Leisner Action, Doc. 116.


                                                      4
    Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 5 of 22 PageID #:595




conference had represented that Defendants Hospitality and McCahill were no longer defendants

in the case because Judge Bucklo’s December 6, 2018 Order compelled them to arbitrate but there

was no separate dismissal order as to these defendants. Id., Doc. 130. Accordingly, the Court

directed the parties to file a motion to dismiss Hospitality and McCahill without prejudice with the

district court. 4 Id.

        On December 27, 2019, counsel for all parties, including counsel for Hospitality and

McCahill, filed an Agreed Motion for Voluntary Dismissal of Hospitality and McCahill. 5 Leisner

Action, Doc. 131. In the motion, the parties all agreed that the dismissal should be without

prejudice and that the settlement agreement covered “claims accruing from the start of the relevant

statutes of limitations periods through the sale of the restaurant in mid-November 2017.” Id., Doc.

131 at 3, ¶10. The parties further agreed that after the December 6, 2018 Order compelling

arbitration, “Plaintiff Leisner ceased his involvement in this case as did Defendants Chop

Hospitality LLC and Matthew McCahill.” Id., Doc. 131 at 3, ¶12. The parties requested an order

dismissing Hospitality and McCahill from the Leisner Action “without prejudice so the remaining

parties can proceed with their agreed upon settlement.” Id. at 3. On December 30, 2019, District

Judge Seeger dismissed Hospitality and McCahill as defendants without prejudice. Id., Doc. 133.

        That same day, following the dismissal of Hospitality and McCahill, the Leisner Action

was reassigned to this Court by consent of the remaining parties. Leisner Action, Docs. 128, 134.

On January 31, 2020, a settlement agreement was fully executed between Named Plaintiffs

Euring, Callahan, and Rivas and 24 opt-in Plaintiffs, CCHI, Charles Patel, and Bharathbhai Patel.


4
        The Court further noted that after Hospitality and McCahill were properly terminated, the
remaining defendants desire to consent to the jurisdiction of the magistrate judge could be addressed.
Leisner Action, Doc. 130.
5
       Counsel for Hospitality and McCahill remained involved in the case due to her representation of
Siemen on the pre-sale claims.

                                                  5
    Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 6 of 22 PageID #:596




Siemen was not a party to the settlement and Plaintiffs moved to dismiss Siemen without prejudice

from the Leisner Action on February 7, 2020. Id., Doc. 136. This Court granted Plaintiffs’

Unopposed Motion to Voluntarily Dismiss Defendant Doris Siemen on February 11, 2020. Id.,

Doc. 138.

       On April 6, 2020, after consideration of the parties’ Joint Motion for Approval of FLSA

Settlement, this Court dismissed the Leisner “action, and all claims asserted or that could have

been asserted therein . . in its and their entirety with prejudice as to all Plaintiffs” (the “Leisner

Final Judgment”). Leisner Action, Doc. 149. The Settlement and General Release Agreement (the

“Leisner Settlement Agreement”) is attached to the Joint Motion for Approval of FLSA

Settlement. Id., Doc. 139-1.

       In the meantime, on January 6, 2020, Plaintiff Leisner filed a Demand for Arbitration

against Hospitality and McCahill. Hospitality and McCahill refused to participate in arbitration,

and on February 26, 2020, the American Arbitration Association (“AAA”), stated that it would not

administer any future employment matters involving Hospitality. Drake Action, Doc. 21 at 3, ¶ 8;

doc. 42, Exh. D.

                                          DISCUSSION

        Defendants now argue in their motion to dismiss that Plaintiffs’ claims in this case are

barred by the doctrine of res judicata. They move to dismiss Plaintiffs’ Amended Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). The Court initially notes that “res judicata

is an affirmative defense, pursuant to which dismissal under Rule 12(b)(6) is generally not

appropriate.” Clark & Leland Condominium, L.L.C. v. Northside Community Bank, 110 F.Supp.3d

866, 868 (N.D. Ill. 2015); U.S. v. Rogers Cartage Co., 794 F.3d 854, 860 (7th Cir. 2015) (since an

affirmative defense is “external to the complaint,” motions for dismissal on the basis of an



                                                  6
    Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 7 of 22 PageID #:597




affirmative defense should be made under Rule 12(c)). That said, Defendants use of Rule 12(b)(6)

here “is of no consequence” because the uncontested history of the Leisner Action is “everything

that the . . . court need[s] to know to rule on the defense.” Stelmokas v. Bank of America, N.A., 819

F. App’x 441, 443 (7th Cir. 2020), reh’g denied (Oct. 21, 2020). Moreover, Plaintiffs do not

object to proceeding based on the current briefing.

        A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Gibson v. City of

Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To survive a motion to dismiss, the complaint must

“contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

554, 570 (2007)). Dismissal for failure to state a claim under Rule 12(b)(6) is proper “when the

allegations in a complaint, however true, could not raise a claim of entitlement to relief.” Twombly,

550 U.S. at 558. Thus, “‘[w]hen a defendant raises res judicata as a defense and it is clear from

the complaint’s face, and matters of which the district court may take judicial notice[,] that the

plaintiff’s claims are barred as a matter of law, dismissal under Rule 12(b)(6) is proper.’” Clark &

Leland Condominium, LLC, 110 F.Supp.3d at 868-69 (quoting Arthur Anderson LLP v. Fed. Ins.

Co., 2007 WL 844632, at *7 (N.D. Ill. 2007)).

        The test for res judicata in the Seventh Circuit has three elements: “(1) an identity of the

causes of action; (2) an identity of the parties or their privies; and (3) a final judgment on the

merits.” Bell v. Taylor, 827 F.3d 699, 706 (7th Cir. 2016). When these three requirements are met,

res judicata “bars any claims that were litigated or could have been litigated in a previous action”

Id. Because res judicata is an affirmative defense, Defendants bear the burden of showing that the

preclusive doctrine applies. Allahar v. Zahora, 59 F.3d 693, 696 (7th Cir. 1995).




                                                    7
     Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 8 of 22 PageID #:598




        Defendants contend that the doctrine of res judicata bars all claims in the Amended

Complaint because the causes of action in both lawsuits are the same; there is an identity of parties

or their privies; and the April 6, 2020 order was a final judgment on the merits. Plaintiffs dispute

the applicability of all three res judicata elements because Defendants Hospitality and McCahill

were not part of the Leisner Action for more than a year before that case settled, having been

dismissed without prejudice after filing a motion to compel arbitration. As explained below, the

Court finds that res judicata does not bar the present action because: (1) Plaintiffs’ arbitrable claims

were not and could not have been asserted in the Leisner Action; (2) Hospitality and McCahill

were not parties when this Court entered final judgment in the Leisner Action; and (3) the terms

of the approved Leisner Settlement Agreement upon which the final judgment was based excluded

claims that arose against Hospitality or McCahill after the sale of the restaurant.

A.      Identity of Causes of Action
        Regarding the first requirement necessary to establish res judicata, courts generally

consider whether the claims in the two cases “arise out of the same set of operative facts or the

same transaction.” Kilburn-Winnie v. Town of Fortville, 891 F.3d 330, 333 (7th Cir. 2018).

Plaintiffs argue that while the claims against the two sets of defendant owners of the restaurant

were based on some of the same laws, the facts underlying the claims and the way the defendants

broke the law were different.

        There can be no question that some of the plaintiffs’ claims raised in the Leisner Action

are identical to some of the claims raised the Amended Complaint in this case, and Plaintiffs do

not argue otherwise. However, because Hospitality’s arbitration agreement subjected those

identical claims brought under the FLSA and other wage statutes to mandatory arbitration, the

district court granted Hospitality and McCahill’s motion to compel arbitration as to all claims

brought by or on behalf of plaintiffs who signed the arbitration agreements. Thus, the wage claims

                                                   8
    Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 9 of 22 PageID #:599




raised by Plaintiffs who signed arbitration agreements with Hospitality could not have been raised

in the Leisner Action, because the district court under the Federal Arbitration Act and Hospitality’s

arbitration agreement was unable to entertain those other theories of relief in the same action.

Valentine v. WideOpen West Finance, LLC, 288 F.R.D. 407, 416 (N.D. Ill. 2012) (finding res

judicata “simply inapplicable” where plaintiffs’ “non-ECPA claims could not have been litigated

in the present proceeding because of [defendant’s] arbitration agreement.”). Indeed, in their reply

brief in support of the motion to compel arbitration, Hospital and McCahill wrote that “all

applicable parties agreed that all claims against McCahill and Chop Hospitality should be

dismissed because Plaintiffs’ only remedy for these claims must be pursued through private

arbitration.” Leisner Action, Doc. 53 at 2 (emphasis added). 6

        Moreover, the terms of the Leisner Settlement Agreement dictate the limits of claim

preclusion. “Where a final judgment was based upon a settlement agreement, however, ‘the

express terms of a settlement agreement, not merely the terms of the judgment, determine the

bounds of preclusion after a settlement.’” Daniels v. Rivers, 2014 WL 6910492, at *7 (N.D. Ill.

Dec. 9, 2014) (St. Eve, J.) (quoting Toscano v. Commercial General Life Ins. Co., 288 F. App’x

36, 38 (3rd Cir. 2008)). “In determining the res judicata effect of an order of dismissal based upon

a settlement agreement, courts attempt to effectuate the parties’ intent. The best evidence of the

parties’ intent is the settlement agreement itself.” Norfolk Southern Corp. v. Chevron, U.S.A., Inc.,

371 F.3d 1285, 1289 (11th Cir. 2004); Arrow Gear Co. v. Downers Grove Sanitary Dist., 629 F.3d



6
          The same logic applies to Defendants’ argument that Plaintiffs have impermissibly split their
claims among duplicative lawsuits. “Under the rule against claim-splitting, a plaintiff must allege in one
proceeding all claims for relief arising out of a single nucleus of operative facts, or be precluded from
raising those claims in the future.” Valentine, 288 F.R.D. at 415. The rule against impermissible claim-
splitting does not apply to Plaintiffs who signed the arbitration agreement because those wage claims were
originally brought in the Leisner Action, but the district court granted Hospitality and McCahill’s motion
to compel arbitration of those claims. Id.

                                                    9
   Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 10 of 22 PageID #:600




633, 639 (7th Cir. 2010) (subject to a qualification about institutional concerns, “[l]itigants who

want to split a claim among different suits can do so”). Consequently, the scope of the preclusive

effect of the Leisner Final Judgment “should not be determined by the claims specified in the

original complaint, but instead by the terms of the Settlement Agreement, as interpreted according

to traditional principles of contract law.” Id; see also Ruple v. Hartford Life & Acc. Ins. Co., 340

F. App'x 604, 610 (11th Cir. 2009) (a court should “look to the agreement itself to determine what

claims the parties intended to be finally and forever barred by the dismissal.”).

       Under the express terms of the settlement documents in the Leisner Action, which are

completely overlooked by Defendants, the parties intended and agreed that the settlement

agreement excluded claims that arose against Hospitality and the McCahill Group after the sale of

the restaurant. The Leisner Settlement Agreement plainly stated that it was between named

Plaintiffs Euring, Callahan, and Rivas, on behalf of themselves and the 24 opt-in plaintiffs, and

“defendants Chicago Chop House, Inc., Charles Patel, Doris Siemen, and Bharathbhai Patel

(collectively referred to as ‘Defendants’).” Leisner Action, Doc. 139-1 at 2; see also id., Jt. Motion

for Approval of FLSA Settlement, Doc. 139 at 3 (confirming that “Defendants Chop Hospitality

LLC, Matthew McCahill and Dories Siemen have been voluntarily dismissed from this case and

are not a party to the Settlement Agreement.”). The language of the Leisner Settlement Agreement

clearly shows that those twenty-seven plaintiffs agreed to “forever discharge Defendants, and all

managers and employees of CCHI (including but not limited to Doris Siemen), and Defendants’

attorneys” from all claims there were or could have been made in the Leisner Action. Id., Doc.

139-1 at 8. Consistent with that language, the final judgment dismissed the Leisner “action, and

all claims asserted or that could have been asserted” “in its and their entirety with prejudice as to

all Plaintiffs.” Id., Doc. 149. Additionally, the Leisner Settlement Agreement unambiguously



                                                 10
   Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 11 of 22 PageID #:601




stated that the “release does not include claims that arose against Doris Siemen, Chop Hospitality

LLC, or Matt McCahill after Defendants sold the Chicago Chop House restaurant on or around

November 13, 2018.” Id., Doc. 139-1 at 8.

       After the district court compelled arbitration, the Leisner Action concerned only claims

that arose before the sale of the restaurant. In this context, it is obvious that claims that accrued

after the sale of the restaurant were not and could not have been brought during the Leisner Action.

By its plain and unambiguous terms, the Leisner Settlement Agreement and therefore the Leisner

Final Judgment explicitly excluded from the settlement and the release, claims that arose against

Hospitality and McCahill after the sale of the restaurant and cannot reasonably be read to bar

Plaintiffs’ present suit. Norfolk Southern Corp., 371 F.3d at 1291 (“to preclude a wider range of

matters than those specified in the Agreement would frustrate the parties’ expressed intent and

bestow upon [the defendant] a windfall of immunity from litigation.”). Thus, no identity of action

exists between the two actions, and the Leisner Settlement Agreement did not preclude employee

claims that accrued after the sale of the restaurant in a future suit against Hospitality and the

McCahill Group.

       It is true that Plaintiffs filed this lawsuit a little more than one month before the final

judgment was entered in the Leisner Action, and so, Defendants argue, Plaintiffs could have sought

to reinstate their claims against Hospitality and McCahill in that action which would have

permitted the Leisner court to revisit Plaintiffs’ claims which were dismissed without prejudice

before entering the final judgment. While Defendants may be correct that Plaintiff might have

been able to reinstate their claims in the Leisner Action even though all the remaining claims had

been settled by that point, Defendants do not identify any case indicating that their failure to move

to do so should act to bar Plaintiffs from bringing their current claims. There is no legal duty to



                                                 11
   Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 12 of 22 PageID #:602




reinstate rather than bring a separate suit, especially where Plaintiffs’ claims were dismissed

without prejudice rather than stayed pending arbitration. Tarau v. Coltea, 2017 WL 3521410, at

*4 (N.D. Ill. 2010) (“A dismissal without prejudice does not operate as an adjudication on the

merits, so [plaintiff] could sue [defendant] again here or in another court.”).

        The only authority Defendants cite in support of their position that Plaintiffs’ failure to

seek reinstatement of their claims against Hospitality and McCahill in the Leisner Action is “fatal”

to their current claims is Czarniecki v. City of Chicago, 633 F.3d 545, 550-51 (7th Cir. 2011),

which is completely off point. Czarniecki is an employment discrimination case holding that the

requirement to exhaust administrative remedies is no excuse for claim-splitting because a

“discrimination claimant who is waiting for a right-to-sue letter on new claims that that are

factually linked to an earlier suit . . . can easily ask the district court to stay the first case until the

EEOC letter arrives.” Barr v. Bd. of Trustees of Western Illinois University, 796 F.3d 837, 840

(7th Cir. 2015); Czarniecki, 633 F.3d at 551. Here, Plaintiffs did not impermissibly split claims

their claims. Some of the plaintiffs originally brought their claims against Hospitality and

McCahill in a single proceeding, the Leisner Action. Czarniecki says nothing about whether

voluntarily dismissed claims should be reinstated in a prior case or filed in a new suit. Certainly,

it does not hold that Plaintiffs were required to seek to reinstate their claims which were sent to

arbitration in the Leisner Action rather than be allowed to file a new suit to avoid res judicata.

Because the Leisner Settlement Agreement and Final Judgment based on the settlement agreement

expressly excluded claims that accrued against Hospitality and McCahill after the sale of the

restaurant, Plaintiffs were not required to seek reinstatement of their claims against Hospitality




                                                    12
     Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 13 of 22 PageID #:603




and McCahill in the Leisner Action before entry of the final judgment to preserve their right to

assert those claims. 7

B.      Identity of Parties
        The second element, the identity of parties or their privies, is also not met here. Although

there is some overlap of opt-in plaintiffs in both suits, the defendants are not the same or in privity.

The only common defendants between the two actions are Hospitality and McCahill, but they were

not defendants at the time final judgment was entered in the Leisner Action. In other words,

Hospitality and McCahill were not “parties” to the Leisner Action after they were dismissed

without prejudice. Thus, there were no common defendants between the two actions at the time

the Leisner Final Judgment was entered. Further, Hospitality and McCahill do not contend that

they were in privity with any of the remaining defendants who settled the Leisner Action.

Defendants admit in their memorandum in support of their motion to dismiss that the prior owners

of the restaurant are not affiliated with Hospitality or McCahill. Drake Action, Doc. 35 at 2.

Hospitality and McCahill were not parties or in privity with a party to the Leisner Action at the

time the final judgment was entered, and so there is no “identity of parties.”

        Furthermore, “[a]s a general rule, one is not bound by a judgment in an action in which he

is not a party.” Exelon Generation Co., LLC v. Local 15, Intern. Broth. of Elec. Workers, AFL-

CIO, 540 F.3d 640, 649 (7th Cir. 2008); Taylor v. Sturgell, 553 U.S. 880, 884 (2008) (“It is a

principle of general application in Anglo-American jurisprudence that one is not bound by a




7
         Another problem with Defendants’ res judicata defense, as Plaintiff point out, is that the Leisner
Action settled in December 2019 and the settlement was intended to include all matters arising up to the
date of the settlement. Leisner Action, Doc. 139-1 at 8-9. Defendants do not address how claims in the
Drake Action based on acts which occurred after the settlement of the Leisner Action could have been
raised in the Leisner Action. Accordingly, Plaintiffs are not barred by res judicata from litigating wage
claims based on acts which occurred after the settlement of the Leisner Action.


                                                    13
   Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 14 of 22 PageID #:604




judgment in personam in a litigation in which he is not designated as a party . . . .”). “As a

consequence, ‘[a] judgment or decree among parties to a lawsuit resolves issues as among them,

but it does not conclude the rights of strangers to those proceedings.’” Richards v. Jefferson

County, 517 U.S. 793, 798 (1996) (quoting Martin v. Wilks, 490 U.S. 755, 762 (1989)). Because

non-parties are not bound by earlier judgments, it follows that a non-party is not entitled to the

benefits of the rules of res judicata in a subsequent action, unless the non-party was in privity with

a party to the first action. At the time this Court entered its judgment in the Leisner Action, CCHI

and the Patels were the only defendants remaining in the suit. Hospitality and McCahill were not

then parties to the case and were not in privity with any party who is bound by the final judgment

in the Leisner Action, and the final judgment cannot be given preclusive effect so as to bar the

current claims against them. Thus, the “identical parties” requirement is not satisfied and

Hospitality and McCahill cannot assert the defense res judicata in this action.

       Defendants nevertheless argue that, although Hospitality and McCahill were not part of the

settlement and were not parties at the time the Leisner Final Judgment was entered, they should

still be bound by it because of “the effect of the final judgment.” Drake Action, Doc. 47 at 10.

According to Defendants, the final judgment in the Leisner Action “did not create or set forth an

exception for any claims nor did it preserve any of Plaintiffs’ claims against any Defendant(s),

such as Chop Hospitality and/or McCahill.” Id., Doc. 35 at 4. Defendants’ argument is misplaced.

The Court recognizes, as Defendants point out, that the Leisner final judgment itself did not contain

language concerning the claims that arose against Hospitality and McCahill after the sale of the

restaurant. But it did not need to do so to preserve those claims because the Leisner Settlement

Agreement explicitly does not apply to claims that arose against Hospitality and McCahill after

the sale of the restaurant. Again, where the final judgment was based upon a settlement agreement,



                                                 14
     Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 15 of 22 PageID #:605




“the express terms of [the] settlement agreement, not merely the terms of the judgment, determine

the bounds of preclusion after a settlement.” Daniels, 2014 WL 6910492, at *7.

        As the Court has already described, the express terms of the Leisner Settlement Agreement

stated that it was intended to “fully and finally resolve” all cases, claims and disputes “against the

Defendants” that “were or could have been raised” in the Leisner Action. Leisner Action, Doc.

139-1 at 3, ¶ 5. The Leisner Settlement Agreement defined “Defendants” as “Chicago Chop

House, Inc., Charles Patel, Doris Siemen, and Bharathbhai Patel.” Id. at 2. The Leisner Settlement

Agreement did not involve Hospitality and McCahill and does not purport to resolve any claims

that arose against Hospitality or McCahill after the sale of the restaurant. There was no agreement

to bar future litigation against Hospitality and McCahill concerning wage issues that arose after

the sale of the restaurant. Specifically, the Leisner Settlement Agreement released CCHI, the

Patels, all managers and employees of CCHI, and Defendants’ attorneys from all claims that were

made or could have been made in the Leisner Action. More significantly, the parties explicitly

agreed that the release did not include claims that arose against Hospitality or McCahill after the

sale of the restaurant in mid-November 2017. Id. at 8, ¶ 4.3. Likewise, the final judgment entered

by the Court does not foreclose claims that accrued after the sale of the restaurant from being raised

in a separate suit. Nothing in the final judgment changed the prior dismissal order or extinguished

the ability of employees whose claims arose after the sale of the restaurant from filing a new action

against Hospitality and McCahill.

C.      Final Judgment on the Merits in the First Suit
        Addressing the third element of res judicata, the Leisner Action was disposed of by an

order and final judgment dismissing the case with prejudice pursuant to a settlement agreement

and approval by this Court. Ordinarily, dismissal of an action with prejudice pursuant to a

settlement agreement amounts to a final judgment on the merits. Bohn v. Boiron, Inc., 2013 WL

                                                 15
   Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 16 of 22 PageID #:606




3975126, at *8 (N.D. Ill. Aug. 1, 2013) (“the district court approved the Gallucci settlement and

dismissed the case with prejudice—there is a final judgment on the merits.”); Retired Chicago

Police Ass’n v. City of Chicago, 7 F.3d 584, 593 (7th Cir. 1993) (finding final judgment on the

merits was reached when court entered order approving the settlement and dismissing all claims

with prejudice). However, the Seventh Circuit has held that “a decision is not final for purposes

of appellate jurisdiction if the court rendering it has dismissed one or more of the plaintiff’s claims

or one or more of the defendants, with leave to refile.” Arrow Gear Co., 629 F.3d at 636. The

Approval Order and Final Judgment entered in the Leisner Action dismissed the twenty-seven

plaintiffs’ claims against CCHI and the Patels on the merits but the arbitrable claims against

Hospitality and McCahill were dismissed without prejudice on the parties’ Rule 41(a) motion for

voluntary dismissal.

       Even if the Leisner action was disposed of by a final judgment on the merits, the res judicata

effect of that final judgment is controlled by the parties’ settlement agreement and it does not have

preclusive effect on the claims asserted here. Norfolk Southern Corp., 371 F.3d at 1288. Again,

in this case, the terms of the Leisner Settlement Agreement and Final Judgment based thereon

expressly preserved Plaintiffs’ right to pursue claims that arose against Hospitality and McCahill

after the sale of the restaurant in a separate action. Central States, Se. & SW. Areas Pension Fund

v. Hunt Truck Lines, Inc., 296 F.3d 624, 629 (7th Cir. 2002) (citation omitted) (“[i]f a court reserves

for later resolution an issue that might otherwise have been adjudicated in the initial proceeding,

res judicata will not operate to bar the subsequent suit.”). Thus, the Leisner Action did not end in

a final judgment on the merits of claims that arose against Hospitality and McCahill after the sale

of the restaurant. To bar Plaintiffs’ claims against Hospitality and McCahill would be contrary to

the Leisner Settlement Agreement.



                                                  16
   Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 17 of 22 PageID #:607




       Notwithstanding the language of the Leisner Settlement Agreement and Final Judgment,

Defendants argue that Hospitality and McCahill were dismissed without prejudice “because

Plaintiffs might have a basis to rescind the order granting the motion to compel arbitration” and

that “possibility vanished when the judge entered a final judgment on April 6, 2020, at which point

the dismissal without prejudice relating to Chop Hospitality and McCahill ripened into a final

judgment.” Drake Action, Doc.35 at 5.          Hospitality and McCahill were dismissed without

prejudice so the parties could resolve their dispute through arbitration and return to court, if

necessary, following the arbitration or in the event that arbitration was not appropriate for some

other reason (i.e., Hospitality and McCahill’s refusal to participate in arbitration). The legal effect

of the plaintiffs’ voluntary dismissal of their claims without prejudice against Hospitality and

McCahill was to leave those claims as if they “had never been filed.” Beck v. Caterpillar Inc., 50

F.3d 405, 407 (7th Cir. 1995); Robinson v. Willow Glen Academy, 895 F.2d 1168, 1169 (7th Cir.

1990) (voluntarily dismissed claim is “treated as if it had never been filed.”); U.S. v. Mt. Vernon

Memorial Estates, Inc., 734 F.2d 1230, 1236 (7th Cir. 1984) (voluntary dismissal under Rule

41(a)(2) without prejudice “turns back the clock; it is as if the plaintiff’s lawsuit had never been

brought.”). Moreover, generally, “[d]ismissals without prejudice do not bar future suits.” Sroga

v. Wasielewski, 2019 WL 3410082, at *2 (N.D. Ill. July 29, 2019); Robinson v. Sherrod, 631 F.3d

839, 843 (7th Cir. 2011) (“Because the dismissal of the present suit was without prejudice, res

judicata (claim preclusion) will not bar a future suit based on identical grounds.”). Thus, the

voluntary dismissal without prejudice did not bar Plaintiffs from refiling the same claims that were

dismissed without prejudice in a future suit. That possibility did not “vanish” when this Court

entered the final judgment based on a settlement agreement which expressly excluded claims that

arose against Hospitality and McCahill after the sale of the restaurant.



                                                  17
    Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 18 of 22 PageID #:608




        To support their argument, Defendants cite Parvati Corp. v. City of Oak Forest, 630 F.3d

512, 517 n.8 (7th Cir. 2010) and Muhammad v. Oliver, 547 F.3d 874, 876 (7th Cir. 2008) for the

proposition that a dismissal without prejudice sometimes can support a finding of claim preclusion.

Neither Parvati Corp. nor Muhammad support a preclusion finding in this case. The Muhammad

court stated: “when a suit is abandoned after an adverse ruling against the plaintiff, the judgment

ending the suit, whether or not it is with prejudice, will generally bar bringing a new suit that arises

from the same facts as the old one.” Muhammad, 547 F.3d at 876. Unlike the plaintiffs in Pavarti

and Muhammad, Plaintiffs did not “abandon” their claims that accrued after the sale of the

restaurant after an “adverse” ruling. The only rulings that proceeded the voluntary dismissal of

Hospitality and McCahill were not adverse to plaintiffs on the merits, and the settlement agreement

on which the final judgment was based expressly excluded claims that arose after the restaurant

was sold in mid-November 2017. 8 Moreover, counsel for all parties, including Hospitality and

McCahill, agreed that Hospitality and McCahill should be dismissed without prejudice so the

remaining parties could proceed with their agreed upon settlement. Leisner Action, Doc. 131 at 3;

see Muhammad, 547 F.3d at 877 (noting that if “‘the parties have agreed in terms or in effect that

plaintiff may split his claim,’ . . . the bar of res judicata is lifted.”). Accordingly, the Court rejects

Defendants’ argument that the final judgment in the Leisner Action converted the dismissal of

Hospitality and McCahill without prejudice into a dismissal with prejudice as to claims that arose

against them after the restaurant was sold.


8
        There were three substantive rulings in the Leisner case. On December 6, 2018, the district court
granted Defendants Hospitality, McCahill, and Siemen's motion to compel arbitration in part. Leisner
Action, Doc. 69. In that same Order, the district court denied Defendants CCHI and the Patels’ Rule
12(b)(6) motion to dismiss Count IV of Plaintiffs' Second Amended Collective and Class Action Complaint
and to strike References to IWPCA. Id. On January 25, 2019, the Court denied a motion brought by
Defendants CCHI and the Patels for partial reconsideration of the Court’s order of December 6, 2018. Id.,
Docs 76, 77.


                                                   18
   Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 19 of 22 PageID #:609




        Defendants are correct that “the proper course of action when a party seeks to invoke an

arbitration clause is to stay the proceedings rather than to dismiss outright,” and Hospitality and

McCahill asked for a stay in the Leisner Action pending arbitration. See Halim v. Great Gatsby’s

Auction Gallery, Inc., 516 F.3 557, 561 (7th Cir. 2008); Leisner Action, Doc. 38 at 1, 2, 6.

However, the defendant in Halim sought to dismiss the entire complaint on the basis of a binding

arbitration clause and the Seventh Circuit treats the issue of “whether to stay the entire case as

discretionary in cases involving both arbitrable and nonarbitrable issue.” Volkswagen of American,

Inc. v. Sud’s of Peoria, Inc., 474 F.3d 966, 971 (7th Cir. 2007). “[T]he decision to stay the

litigation of non-arbitrable claims or issues is a matter largely within the district court’s discretion

to control its docket.” Id. (quoting American Recovery Corp. v Computerized Thermal Imaging,

Inc., 96 F.3d 88, 97 (4th Cir. 1996)). The Volkswagen decision recognized an exception to this

rule “when staying arbitrable issues, while allowing nonarbitrable issue to proceed in the district

court, risks ‘inconsistent rulings’ because the pending arbitration is ‘likely to resolve issues

material to [the] lawsuit.’” Id. at 972. In making this determination, the court must consider the

risk of inconsistent rulings, the extent to which the parties will be bound by the arbitrators’

decision, and the prejudice that may result from delays. Id.

        In the Leisner Action, the district court’s decision to compel arbitration as to all claims

brought or on behalf of plaintiffs who signed the arbitration agreements did not stay the remaining

proceedings during the pendency of the arbitrations. Instead, the remainder of Leisner Action

proceeded on the merits ending in a settlement. It is not surprising that the district court did not

stay the nonarbitrable claims because the briefing on the motion to compel arbitration did not

discuss the factors the court must apply and did not provide any reason why the claims that were

not covered by the arbitration agreement could not proceed.



                                                  19
   Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 20 of 22 PageID #:610




       In sum, and after careful consideration of the parties’ arguments, the Court finds that the

final judgment in the Leisner Action does not preclude Plaintiffs from advancing their wage claims

that arose after the sale of the restaurant in this case. In the Leisner Settlement Agreement and

Final Judgment based upon the approval of the settlement, the parties and the Court expressly

reserved the right of employees to bring claims that arose against Hospitality and McCahill after

the sale of the restaurant in a second lawsuit. Therefore, the Leisner Final Judgment cannot shield

Hospitality and McCahill and operate as a bar to Plaintiffs’ present action against them.

       Finally, the policies underlying the doctrine of res judicata would not be served by applying

the doctrine in this case. “The principle underlying res judicata—or claim preclusion—is to

minimize ‘the expense and vexation attending multiple lawsuits, conserve[ ] judicial resources,

and foster[ ] reliance on judicial action by minimizing the possibility of inconsistent decisions.’”

Matrix IV, Inc. v. Am. Nat. Bank & Tr. Co. of Chicago, 649 F.3d 539, 547 (7th Cir. 2011) (quoting

Montana v. United States, 440 U.S. 147, 153–54 (1979)).

       First, Plaintiffs tried to prevent the expense and abuse of judicial resources that can result

from multiple lawsuits. Some of the plaintiffs who signed arbitration agreements asserted their

wage claims against Hospitality and McCahill in the Leisner Action in the first instance. But the

district court, pursuant to Hospitality and McCahill’s motion, determined those claims were

subject to arbitration and dismissed Hospitality and McCahill without prejudice, freeing Plaintiffs

to bring those claims in a future suit. After dismissal of Hospitality and McCahill, the Leisner

action concerned only claims that arose prior to the sale of the restaurant.

       Second, Plaintiffs provide a good reason why they needed to return to court to pursue their

claims against the current owners of the restaurant: Hospitality and McCahill refused to participate

in the arbitration they compelled. Barring Plaintiffs from litigating their claims here would mean



                                                 20
   Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 21 of 22 PageID #:611




that they would never have had the opportunity to litigate their wage claims against Hospitality

and McCahill. Czarniecki, 633 F.3d at 548 (“The doctrine of [res judicata or] claim preclusion is

premised on the idea that, when a claim has been fully litigated and come to judgment on the

merits, finality trumps.”) (quoting In re Ingersoll, Inc., 562 F.3d 856, 861 (7th Cir. 2009)). When

the Leisner Action settled in December 2019, the arbitration matter was still proceeding. So filing

a separate suit made sense when two months later, on February 26, 2020, the AAA closed the

arbitration and declined to administer any future employment matter involving Hospitality.

       Third, allowing this action to proceed will not unduly burden the Court or Defendants. The

judicial burden and Defendants’ burden would be the same whether Plaintiffs’ wage claims had

been reinstated in the Leisner Action before the final judgment as Defendants suggest or they

proceed in this case.

       Fourth, the final judgment upon which Hospitality and McCahill seek to rely was based on

a settlement which they were not a part of and did not contribute to. They now seek to take

advantage of the settlement of that suit to bar claims against them. However, allowing Hospitality

and McCahill to use the final judgment created by the settlement is not necessary to free them from

multiple and vexatious litigation of the same cause of action because they did not participate in the

Leisner Action after their early motion to compel arbitration was granted and thus, will not have

to defend multiple rounds of litigation.

       Fifth, allowing this suit to proceed will not result in inconsistent judgments. The Leisner

Action was dismissed with prejudice based upon the settlement agreement of claims against CCHI

and the Patels and without a finding on the merits of those claims. Leisner Action, Doc. 139, at 4,

¶7 and 7, ¶ 3; doc. 147, Thus, this suit could not result in an inconsistent decision.




                                                 21
   Case: 1:20-cv-01574 Document #: 78 Filed: 03/22/21 Page 22 of 22 PageID #:612




                                        CONCLUSION
       For these reasons, the Court denies Defendants’ motion to dismiss [34] on res judicata

grounds. This case remains set for status on April 8, 2021 at 9:15 a.m. by telephone.

SO ORDERED.

Dated: March 22, 2021                               ______________________________
                                                    Sunil R. Harjani
                                                    United States Magistrate Judge




                                               22
